﻿I wish from this rostrum to
congratulate His Excellency Mr. Hennadiy Udovenko on his
unanimous election to the presidency of the General
Assembly at its fifty-second session. I am certain that the
successful conduct of the work of this session will justify
the confidence we all have in his outstanding qualities as a
statesman.
I wish also to pay tribute to his predecessor,
Ambassador Razali Ismail, whose ability and intelligence
won the high regard of us all.
Let me pay tribute also to the Secretary-General,
Mr. Kofi Annan, for his dedication to the cause of
international peace and security and for his in-depth
knowledge of the issues on which the future of world
peace depends.
I want to emphasize my country’s commitment to
the Charter ideals of peace, security, democracy, human
rights and development. It is for the triumph of those
ideals that we have struggled. The Democratic Republic
of the Congo is among the few countries that from time
immemorial, owing to its geostrategic placement and its
vast human and natural resources, has borne the burden
of a sombre history of suffering and outrageous violations
of human rights and the rights of peoples.
In 1885, when Africa was being colonized, my
country was set up as a State that was the personal
property of the King of the Belgians; it endured violence
and blatant violations of human rights connected inter
alia with the exploitation of red rubber and other kinds of
forced labour. It became a Belgian colony in 1908, and
was later to experience a decolonization process that was
not merely botched, but was disastrous because my
country became part of the global stakes in the East-West
strategic rivalry.
After my country acceded to independence in June
1960, at the height of the cold war, the symbol of our
sovereignty, Prime Minister Patrice Emergy Lumumba,
was martyred to that sovereignty.
Under the complaisant eyes of the international
community, a bloody and reactionary dictatorship was
formed in the very heart of Africa, in the strategic
interests of the dominating West, with the mission of
destabilizing neighbouring countries. Thirty years later,
thanks to the political changes that took place in the
world in 1989, the international community saw
regretfully the disastrous results of the support it had
given to a regime that was a State in name only.
The disasters caused by these years of bloody and
ignoble dictatorship are so well known that there is no
need to recount them. The World Bank, the International
Monetary Fund and all the bodies of the United Nations
system have studies, evaluations and gripping and moving
15


testimony of what the Mobutu regime represented at the
end of the twentieth century.
The opening of this fifty-second session of the General
Assembly coincides happily with the emergence in Africa
of a new generation of leaders who are totally dedicated to
the cause of African renaissance and who are inspired by
the decisive will to take in hand the destiny of the continent
and to play their role in the community of nations.
Among these individuals is Mr. Laurent-Désiré Kabila,
whose struggle for the restoration of the Republic dates
back to 14 September 1960, the day when the first
Congolese democratic experience was interrupted.
The triumph of the Congolese revolution on 17 May
1997 is, after the defeat of apartheid in South Africa, the
historic event of greatest political importance in modern
Africa. It represents the triumph of the return to pan-
Africanism, the only road to salvation for Africa in the
circumstances of today’s world.
The massive and spontaneous adherence of the
Congolese to this armed struggle and the support received
from friendly countries and from the entire world is enough
to underline the positive nature of this liberation struggle.
The Congolese people are grateful to all for their
support of the coming to Kinshasa of a progressive new
power concerned with a state of law and improving of the
well-being of the people. The victory of the Alliance of
Democratic Forces for the Liberation of Congo over the
Mobutu dictatorship is indeed a victory of progressive and
pan-African Africa over obscurantism, pessimism,
morbidness and defeatism, which for such a long time were
pretexts for certain Powers to keep political and strategic
control of the continent. In that country in which the State
and the Republic were moribund, the Government of public
security, led by President Laurent-Désiré Kabila, is working
tirelessly and incessantly to restore the State and to rebuild
the Republic.
The efforts at domestic stabilization through
reorganization of the State and the reconciliation of
opinions and the return to work of the civilian population
are accompanied by other efforts aimed at achieving peace
and regional stability in order to create economic and
political conditions conducive to productive national and
foreign investment.
Our African policy is designed to improve bilateral
relations with all the States of the region, help them adapt
better to the new geopolitical context and strengthen
cooperation and regional integration. Along with the
objective of promoting economic development, we are
also working to achieve the prevention, management and
resolution by Africa of the regional conflicts and crises
that are paralysing our continent.
This desire to change our foreign policy is based on
our domestic policy, which is designed to rely primarily
on our own efforts and to give greater importance to
regional and South-South cooperation in our trade
activities. Here, emphasis will be placed on trade
promoting productive commerce and investments leading
to the transfer of new and appropriate technology.
We intend, moreover, to pursue efforts designed to
improve our bilateral and multilateral relations with all
our partners to ensure greater understanding for and
commitment to our programme of national reconstruction.
This programme essentially addresses urgent actions and
steps for rehabilitation, and their highly humanitarian
nature deserves the unconditional support of the
international community.
This Government programme comprises the
following priorities: infrastructure for transportation and
communication, agriculture, health and social services,
national education, job creation and the elimination of
unemployment, safety and protection of individuals and
property and, in addition, peace and national and regional
stability.
In the four months in which we have been leading
the State, we have been able to achieve encouraging
results, in particular at the political and diplomatic levels.
These include ensuring the safety of the population
through the restoration of justice; guaranteeing the right
of ownership; efforts to eradicate corruption, which had
become institutionalized in our country; the reintegration
of the military personnel of the former armed forces of
Zaire and the establishment of a national republican army;
the establishment of good regional relations, in particular
through the holding in Kinshasa of a summit of Heads of
State designed to work on strengthening regional
cooperation; the working visits to Kinshasa by the
Presidents of Uganda, Rwanda, Eritrea and Tanzania, as
well as the visits of the Congolese Head of State to
Angola, South Africa, Rwanda, Namibia and Zambia.
Furthermore, our Government has participated in meetings
held in the subregion on specific regional issues. We
should also note that President Kabila has been consulted
by the actors in the current crisis in Brazzaville.
16


Economic steps include overcoming inflation and the
revaluation of the local currency, the decline in food prices,
the provision of essentials to urban centres, a monetary
reform project now under way and the restructuring of the
central bank.
Social and cultural steps include a resumption of
cultural and artistic life, a resumption of primary and
secondary education despite a difficult situation for parents
who work for the State, providing drinking water for the
capital and electrification and public road projects.
In the debate at this session on proposals for
reforming the United Nations, I would like, at the outset, to
state that the strategic objective of all of the reforms
envisaged must be to provide better conditions for the
proper functioning of the Organization so that it can fulfil
its founders’ dream of a lasting, democratic, responsible
and credible Organization.
The first stage of the effort must be to assess the
impact of the cold war on the original system of collective
security. Since the cold war paralysed the system set out in
the Charter, the end of the cold war should create
conditions favourable to the triumph of the collective
security regime provided for in Chapter VII of the Charter.
The second stage will be to analyse why the continual
progress of preventive diplomacy is accompanied by
inefficiencies at the operational level in peacekeeping and
peace-building. Furthermore, we must also consider the
political powers of the main agent of preventive diplomacy
to ensure that they conform to institutional limits.
Our position with regard to the administrative reforms
of the United Nations and the enlargement of the Security
Council is that of Africa as a whole, as set out and
defended by the Secretary-General of the Organization of
African Unity. We are opposed to cosmetic reforms and to
having members of the Security Council acting as mere
figureheads.
Our interest in reform should not make us forget the
numerous conflict situations and threats to peace and
international security throughout the world. Today Africa
continues to occupy centre stage with regard to armed
conflicts. Central Africa in particular has become a powder
keg as a result of uncontrolled armed bands crossing almost
all our borders, bands who, in the guise of refugees, are
destabilizing the entire region.
That is why we urgently appeal to the United Nations
to do everything it can to end its present policy of burying
its head in the sand, which can only result in weakening
and destabilizing those, such as the Democratic Republic
of the Congo, that have a role to play in the subregion.
It is now clear that the crisis in Brazzaville, for
example, is increasingly escaping the control of the
parties to the conflict, and requires an urgent Security
Council meeting. This crisis is unacceptable to the
Congolese in both Brazzaville and Kinshasa. The
Democratic Republic of the Congo, which has been
subjected to deliberate shelling from neighbouring
Brazzaville, which has been receiving refugees fleeing
that country and which, since 29 and 30 September 1997
has suffered loss of human life, without being a party to
the conflict, believes that the conflict has reached the
limit of what can be tolerated, given the damage to its
people and the threat it represents to regional and
international peace and security. Just this morning we
learned that more shells had fallen on Kinshasa, and this
is unacceptable to the Democratic Republic of the Congo.
The Central African Republic, which was badly
battered by the rebellions in the Kasayi camp, must
benefit from special cooperation from the United Nations
to strengthen the Inter-African Mission to Monitor the
Implementation of the Bangui Agreements, which is
already operational on the ground.
We firmly support the Lusaka Protocol, which is
designed to re-establish peace and stability in Angola, a
country with which we share a frontier of 2,600
kilometres. We therefore demand that the Protocol be
strictly respected, and we condemn the repeated violations
of its terms by UNITA.
With regard to Burundi, we support the Arusha
process, and adhere to the principle of democracy and
security for all.
In Sierra Leone, we hope to see a return to legality
and the democratic exercise of power.
We welcome the return of peace to Liberia, and the
electoral victory of President Charles Taylor, and we hope
that this experience will become a landmark and a point
of reference for neighbouring States. The march towards
democratization in Africa is inevitable and irreversible,
but the road is one which only the Africans can set out on
and walk down.
I should like to hail here the American initiative to
hold a ministerial-level meeting of the Security Council
17


to strengthen the capacity of African States to build peace
through conflict prevention and management and by the
improvement of good governance.
The situation in the Middle East remains worrying.
The Democratic Republic of the Congo urges all parties
strictly to respect the Madrid and Oslo agreements, and in
all cases to give priority to genuine dialogue. The prize of
peace is won through tolerance.
In the Far East, the reunification of Korea is a
peaceful process that the Democratic Republic of the Congo
fully supports. We hope for a positive outcome to the
negotiations under way.
Global peace is also threatened by environmental
problems and by the continuation of the debt crisis of the
least developed countries. The Democratic Republic of the
Congo, which has significant global forest reserves, appeals
to the international community for assistance in preserving
its forest heritage.
My country, whose foreign debt amounts to $14
billion, calls upon the major donors to demonstrate greater
solidarity and adopt a more responsible and consistent
approach to possible solutions. In the specific case of the
Congo, which has been devastated, we wonder what good
those billions of dollars did, as the country is in a state of
total ruin — without roads, bridges, schools or hospitals. It
is public knowledge that these funds never reached the
Congo, and were for the most part deposited in American,
European and Asian banks. That is why we call for the
pure and simple cancellation of this debt; if necessary, we
will request the cooperation of the United Nations for the
restoration to the Congo of the $14 billion, now circulating
in the world.
We should like here solemnly to express our gratitude
to the Governments of the Republic of South Africa, the
Kingdom of Belgium, the Swiss Confederation and the
United States for their cooperation in this matter, and hope
that everything possible will be done for a positive outcome
to the processes under way.
In any case, the insolvency of my country and of other
African countries is a global problem that requires
consistent global treatment. It is therefore unfortunate that
international cooperation in this area is only serving to
intensify it and, furthermore, that any new contribution to
national reconstruction is conditional on the payment of
arrears.
The Democratic Republic of the Congo supports all
the initiatives and recommendations relating to the
restoration of cultural property confiscated in the past by
colonial Powers. In the same spirit, we support the
establishment of an international criminal court, which
would have competence over political economic, social,
cultural and humanitarian crimes.
Disarmament issues and their relationship with
development are also on our foreign policy agenda. While
welcoming the Secretary-General’s initiative to establish
a new department for disarmament, the Democratic
Republic of the Congo would have liked to have been
apprised of how matters stood regarding the Conference
on Disarmament in Geneva to avoid duplication of
efforts.
We hope that the United Nations will continue its
efforts to guarantee a world free from nuclear weapons
and that efforts aimed at general and complete
disarmament in regard to conventional weapons bear fruit.
The Democratic Republic of the Congo is a party to
the Ottawa process on anti-personnel landmines. It
condemns both manufacturers and users and hopes that
condemnation of these weapons will go hand in hand with
a genuine will to find international settlements for civil
wars and to prosecute individuals responsible for those
wars for crimes against humanity.
I could not conclude my remarks without mentioning
the general situation in the Great Lakes region,
particularly the Rwandan refugees and the United Nations
commission of inquiry on the allegations of massacres in
the east of our country.
The world campaign for human and humanitarian
rights orchestrated against the Alliance of Democratic
Forces for the Liberation of Congo and against the
Government of His Excellency the President,
Mr. Laurent-Désiré Kabila, in some ways recalls the
deplorable and unfortunate United Nations intervention in
the Congo in 1960.
Our position is that the problem of refugees, whether
they be Hutus or not, must remain a humanitarian issue
and can in no way become a political issue. Therefore,
any attempt to politicize it should be condemned because
it goes against the spirit and letter of the Charter of our
Organization.
18


With particular regard to the question of the alleged
Rwandan refugees and the allegations that they were
massacred, the Democratic Republic of the Congo continues
to repeat, for anyone who wants to listen, that it has
nothing to hide. Moreover, we have never concealed our
moral concern regarding the Rwandan women and children
who were taken hostage and fell victim to Rwandan
extremists bent on genocide. What we do dispute in this
matter is the fact that the former Rwandan armed forces
and the militia, the INTERAHAMWE, are classed as
refugees, which totally disregards the provisions of the
Geneva Conventions and the relevant convention of the
Organization of African Unity (OAU).
Here, I should like to call to witness the Security
Council, some of whose members rightly refused to
subscribe to the idea of an international intervention force
led by Canada for the simple reason that the real Rwandan
refugees had returned to Rwanda. The armed bands who
went from Kibu as far as Congo (Brazzaville), the Central
African Republic and regions of Angola controlled by the
União Nacional para a Independência Total de Angola
(UNITA) are not refugees. They are hostage-takers and no
one has the right to ignore that.
In two and a half years, the United Nations High
Commissioner for Refugees (UNHCR) and all kinds of
humanitarian agencies could not repatriate more than 100
refugees to Rwanda. While they spent more than $1 billion,
to the tune of $1.2 million per day, the Alliance of
Democratic Forces for the Liberation of Congo was able to
assist in the voluntary repatriation, in conditions of full
security and dignity, of over 700,000 Rwandan refugees in
four days. In the same way, the Alliance of Democratic
Forces for the Liberation of Congo had called more than
three ceasefires for humanitarian reasons. That same
movement had opened humanitarian corridors — road, rail
and air — to allow for and assist the repatriation of
Rwandan refugees. That same movement had fed and cared
for the so-called refugees, whom today it is accused of
having massacred, in the equatorial forest.
The Democratic Republic of the Congo is a place of
refuge and anyone who is being persecuted anywhere in the
world will find asylum there in accordance with the
Universal Declaration of Human Rights, the 1951 Geneva
Convention relating to the Status of Refugees and the
relevant OAU convention. Thus, the Congolese from
Brazzaville were welcomed shortly after the Rwandans
were repatriated but, paradoxically,
(spoke in English)
these refugees did not receive the same attention from the
international community as the Rwandan refugees. They
happen to be second-class refugees.
(spoke in French)
Can people at least realize what kind of and how
great a toll the presence of Rwandan refugees, particularly
of members of the former Rwandan armed forces and
INTERAHAMWE, in the Congo will have taken? Has
anyone taken the trouble to assess the impact of the
activities of these phoney refugees on the territory of the
Congo?
And since we could not speak of refugees without
mentioning the United Nations commission of inquiry, I
would like to make the most of this opportunity to draw
the attention of this Assembly to the clearly humanitarian
nature of the mission of the commission. In no way
should it turn itself into a political mission, as it has been
trying to do so far. It should be understood that its
deployment in the field must not violate our independence
and sovereignty. Our confidence in the international
Organization is neither a sign of weakness nor a failure to
see, in this particular case, that there are plans afoot to
use these structures to undermine certain forces.
The Government of the Democratic Republic of the
Congo has accepted, and I repeat,
(spoke in English)
we have accepted that the team can do its work and we
are expecting it to go ahead and do the work. Our
Government will do anything in its power to make sure
that the team does its work. However, the team will then
have to answer a certain number of questions, especially
in the eastern part of our country. Mainly, who did what,
when, why, with whose help? The team will have to tell
us why the refugees were armed. The team will have to
tell us who armed them. Why were they not disarmed?
The team will have to tell us how many amongst the
refugees were really refugees and how many were
pseudo-refugees. The team will say how many Congolese
people were butchered by these people who have been
called refugees, but more importantly, the team will tell
us if there was any continuation of Rwandese genocide on
Congolese soil because, as the Assembly knows, the same
people who committed genocide in Rwanda crossed the
border with their arms, with their machetes, with their
ideology, and they continued their work in our country.
And, more importantly, the team will establish the
19


responsibility of everybody in that matter. But let me repeat
again, our Government is willing to help the team, to give
full access to the team, so that the team can go ahead and
do its work.
(spoke in French)
I should like to conclude my statement today with a
message from Mr. Laurent-Désiré Kabila, President of the
Democratic Republic of the Congo, which reads:
“My country has lost a great deal of time
because of the injustices of the cold war. My people
ask only one thing: to build the well-being and
prosperity they need, in full sovereignty and with
respect for the sovereignty of others. We thank all
those countries that are willing to assist us in our
recovery.
“We have no other ambition. We are only
convinced that the world opinion that will satisfy us
can come only from ourselves. What we ask of the
other nations of the world is that they assist us in
seeing that those who are not in agreement with our
view of things cannot thwart us.”
World peace is one and indivisible, and the principle
of collective responsibility obliges all of us to take that into
account.








